Exhibit 10.2

FORM OF FIRST AMENDMENT TO

CHANGE OF CONTROL SEVERANCE AGREEMENT

BY AND BETWEEN

ENERGY PARTNERS, LTD.

AND                                 

Energy Partners, Ltd. and                                      hereby agree to
amend the Change of Control Severance Agreement between them dated as of
                                 (the “Severance Agreement”), as follows:

1. Subsection (a) of Section 1 of the Severance Agreement is amended by adding
the following proviso before the semicolon at the end thereof:

“provided, however, that in determining the Executive’s average annual bonus, if
the Executive’s bonus for any of the calendar years that would otherwise be
included within the period used in determining the average was reduced to
reflect service for less than a full calendar year, that calendar year (and the
bonus amount for that calendar year) shall be disregarded”

2. Subsection (b) of Section 1 of the Severance Agreement is renumbered as
subsection (c) and is amended by deleting the words “medical and life insurance
benefits” and substituting the words “medical, dental and life insurance
benefits.”

3. A new subsection (b) is added to Section 1 of the Severance Agreement to read
in its entirety as follows:

“(b) if the Executive has not yet received a bonus under the Company’s annual
bonus plan for the calendar year preceding the calendar year of termination of
the Executive’s employment, the Executive shall receive a bonus for that
calendar year under the Company’s annual bonus plan in an amount equal to the
Executive’s target bonus opportunity for that calendar year, payable in a single
cash lump sum within 30 days following such termination of employment; and”

4. Section 1 of the Severance Agreement is amended by adding the following
sentence at the end thereof:

“Anything in this Agreement to the contrary notwithstanding, if the Executive is
a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, payments under this Plan shall be delayed if
and to the extent required by Section 409A of the Code.”



--------------------------------------------------------------------------------

5. A new Section 5.12 is added to the Severance Agreement to read in its
entirety as follows:

“5.12 Compliance with Code Section 409A. It is intended that any amounts payable
under this Agreement that constitute deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended, shall comply with
the provisions of Section 409A of the Code. Anything in this Agreement to the
contrary notwithstanding, if the Company determines that any amounts payable
under this Agreement that are subject to Section 409A of the Code would not
satisfy the requirements of said Section 409A, the Company shall modify this
Agreement and the terms of any such payments so as to satisfy such requirements
in a manner that preserves to the maximum extent possible the economic value of
such payments to the Executive.”

Except as amended as herein set forth, the Severance Agreement shall continue in
full force and effect in accordance with its terms.

IN WITNESS WHEREOF, the parties hereto have set their hands on this      day of
September 2006 in multiple originals, each of which shall have the same force
and effect as if it were the sole original.

 

ENERGY PARTNERS, LTD

By:

 

 

 

 

 

Executive: